PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On February 13, 1978, The Florida Bar filed its Petition alleging:
“1. On September 9, 1977, the 15th Circuit Grievance Committee ‘B’ filed its report with The Florida Bar finding probable cause in case number 15B77017. In that report, the committee found that respondent engaged in conduct involving dishonesty, fraud, deceit or misrepresentation which adversely reflected on his fitness to practice law in that he willfully failed to file income tax returns for the year 1973. The committee took notice that respondent had been convicted of a criminal misdemeanor for failure to file an income tax return for 1973.
“2. On September 9, 1977, the 15th Circuit Grievance Committee ‘B’ filed its report with The Florida Bar finding probable cause in case number 15B77020. In that report, the committee found that respondent had neglected a legal matter entrusted to him in that he had been paid a fee in advance and had accepted representation of a client, yet he failed to file an answer or appear at a hearing for temporary relief and a final hearing on behalf of his client.
*731“3. On December 11,1977, respondent, EDWARD W. STARR with the advice of his counsel, Thomas A. Hoadley, Esq., submitted to The Florida Bar his Conditional Guilty Plea for Consent Judgment. In his plea, respondent agrees to a suspension from the practice of law for a six month period, commencing on the date of his release from jail or on March 9, 1978, whichever is earlier. He was released from confinement on December 20, 1977.
“4. Fla. Bar Integr. Rule, art. XI, Rule 11.10(3) requires proof of rehabilitation prior to reinstatement for all suspensions lasting over three months.
“5. By his plea, Mr. Starr admitted that he failed to file his income tax return for the year 1973, a federal misdemeanor, and that he neglected a legal matter entrusted to him [such conduct is a violation of Fla. Bar Code Prof. Resp. DR 1-102(A)(4) and DR 6-101(A)(3)].
“6. On January 13, 1978, the Board of Governors of The Florida Bar approved the Conditional Guilty Plea for Consent Judgment.”
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, EDWARD W. STARR, is hereby suspended from the practice of law in Florida for six months effective nunc pro tunc December 20, 1977, the date he was released from incarceration, and it is further
ORDERED that Respondent fulfill the requirements of the Integration Rule of The Florida Bar found in Rule 11.10(3) and (6) as well as all other requirements in the Integration Rule applicable to suspended attorneys.
Costs in the amount of $494.00 are hereby taxed against the Respondent.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND and KARL, JJ., concur.